ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 5 January 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1-2, 5, 7, 9-11, and 20-21 have been amended. Claim 8 has been canceled, and claims 30-31 have been added. By Examiner’s Amendment below, 1-4, 10-13, 21-24, and 30-31 are further amended. Claims 1-7 and 9-31, all the claims pending in the application, are allowed. 

Response to Amendment
Double Patenting
In view of the substantive amendments to independent claims 1, 10, 20, and 21 in the Amendment and the Examiner’s Amendment, the double patenting rejections are withdrawn.

Prior Art Rejections
In view of the substantive amendments to independent claims 1, 10, 20, and 21 in the Amendment and the Examiner’s Amendment, the prior art rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Benjamin Kimes (Reg. No. 50,870) on 26 January 2021. 
The application has been amended as follows: 



receiving, by a processor, a digital representation of a fabricated orthodontic aligner, the digital representation having been generated based on imaging of the fabricated orthodontic aligner;
determining a first digital file and a second digital file associated with the fabricated orthodontic aligner, wherein the first digital file comprises a digital model of a , and wherein the second digital file comprises trimming information for trimming the fabricated orthodontic aligner along a cutline;
analyzing, by the processor, the digital representation of the fabricated orthodontic aligner based on information first digital file and the second digital file to identify a quality-related property of the fabricated orthodontic aligner, the analyzing comprising comparing the digital representation of the fabricated orthodontic aligner with the trimming information from the second digital file;
determining, based on the quality-related property, that the fabricated orthodontic aligner comprises a manufacturing flaw; and
classifying, by the processor, the fabricated orthodontic aligner as requiring further inspection by a technician based on determining that the fabricated orthodontic aligner comprises the manufacturing flaw.

2.	(Currently amended) The method of claim 1, further comprising:

determining, based on the comparison, whether the fabricated orthodontic aligner was trimmed within a tolerance of an intended cutline.

3.	(Currently amended) The method of claim [[2]] 1, wherein the comparison comprises:
comparing, by the processor, a virtual cutline to the digital representation of the fabricated orthodontic aligner, the virtual cutline based on at least one of the first digital file or the second digital file; and
determining, by the processor, whether the virtual cutline corresponds to an edge of the digital representation of the fabricated orthodontic aligner.

4.	(Currently amended) The method of claim [[2]] 1, wherein the comparison comprises:
overlaying, by the processor, a virtual cutline from the second digital file with the digital representation of the orthodontic aligner; and
calculating, by the processor, one or more difference between a virtual edge determined from the virtual cutline and an edge of the digital representation of the fabricated orthodontic aligner.

5.	(Previously presented) The method of claim 1, wherein the fabricated orthodontic aligner comprises a plurality of three-dimensional features, wherein the digital representation of the 

6.	(Original) The method of claim 5, further comprising:
comparing, by the processor, an image from among the one or more two-dimensional images of the fabricated orthodontic aligner with a projection of a virtual three-dimensional (3D) model associated with the fabricated orthodontic aligner.

7.	(Previously presented) The method of claim 1, wherein the digital representation of the fabricated orthodontic aligner comprises a three-dimensional (3D) representation of the fabricated orthodontic aligner,  the method further comprising: 
comparing, by the processor, the 3D representation of the fabricated orthodontic aligner with a virtual 3D model associated with a dental arch of a corresponding patient.

8.	(Canceled) 

9.	(Previously presented) The method of claim 1, wherein the fabricated orthodontic aligner is a clear plastic fabricated orthodontic aligner comprising clear surface features, wherein the clear surface features of the clear plastic fabricated orthodontic aligner are enhanced via illumination to facilitate capture of the clear surface features when generating the digital representation of the clear plastic fabricated orthodontic aligner, wherein the illumination renders otherwise undetectable clear surface features of the clear plastic fabricated orthodontic aligner detectable.

10.	(Currently amended) A system for analyzing a quality of an orthodontic aligner, the system comprising:
a processor and memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:
receive a digital representation of a fabricated orthodontic aligner, the digital representation having been generated based on imaging of the fabricated orthodontic aligner;
determine a first digital file and a second digital file associated with the fabricated orthodontic aligner, wherein the first digital file comprises a digital model of a , and wherein the second digital file comprises trimming information for trimming the fabricated orthodontic aligner along a cutline;
analyze the digital representation of the fabricated orthodontic aligner based on information from first digital file and the second digital file to identify a quality-related property of the fabricated orthodontic aligner, the analyzing comprising comparing the digital representation of the fabricated orthodontic aligner with the trimming information from the second digital file;
determine, based on the quality-related property, that the fabricated orthodontic aligner comprises a manufacturing flaw; and
classify the fabricated orthodontic aligner as defective based on determining that the fabricated orthodontic aligner comprises the manufacturing flaw.



determine, based on the comparison, whether the fabricated orthodontic aligner was trimmed within a tolerance of an intended cutline.

12.	(Currently amended) The system of claim [[11]] 10, wherein to perform the comparison, the instructions further cause the processor to:
compare a virtual cutline to the digital representation of the orthodontic aligner, the virtual cutline based on at least one of the first digital file or the second digital file; and
determine whether the virtual cutline corresponds to an edge of the digital representation of the fabricated orthodontic aligner.

13.	(Currently amended) The system of claim [[11]] 10, wherein to perform the comparison, the instructions further cause the processor to:
overlay a virtual cutline from the second digital file with the digital representation of the fabricated orthodontic aligner; and
calculate one or more difference between a virtual edge determined from the virtual cutline and an edge of the digital representation of the fabricated orthodontic aligner.



15.	(Original) The system of claim 14, wherein the instructions further cause the processor to:
compare an image from among the one or more two-dimensional images of the fabricated orthodontic aligner with a projection of a virtual three-dimensional (3D) model associated with the fabricated orthodontic aligner.

16.	(Original) The system of claim 10, wherein the digital representation of the fabricated orthodontic aligner comprises a three-dimensional (3D) representation of the fabricated orthodontic aligner.

17.	(Original) The system of claim 16, wherein the instructions further cause the processor to:
compare the 3D representation of the fabricated orthodontic aligner with a virtual 3D model associated with a dental arch of a corresponding patient.

18.	(Original) The system of claim 10, wherein the instructions further cause the processor to:

determine whether the difference exceeds a threshold.

19.	(Original) The system of claim 10, wherein surface features of the fabricated orthodontic aligner are enhanced via illumination to facilitate capture of the surface features when generating the digital representation of the fabricated orthodontic aligner.



an image capture device configured to generate a digital representation of a fabricated orthodontic aligner;
a light source configured to illuminate the fabricated orthodontic aligner in a manner that enhances an image quality of the digital representation of the fabricated orthodontic aligner; and
a computing device to:
determine a first digital file and a second digital file associated with the fabricated orthodontic aligner, wherein the first digital file associated with the fabricated orthodontic aligner comprises a digital model of a mold used during manufacture of the fabricated orthodontic aligner, and wherein the second digital file comprises trimming information for trimming the fabricated orthodontic aligner along a cutline;
analyze the digital representation of the fabricated orthodontic aligner based on information from the first digital file and the second digital file to identify a quality-related property of the fabricated orthodontic aligner, the analyzing comprising comparing the digital representation of the fabricated orthodontic aligner with the trimming information from the second digital file;
determine, based on the quality-related property, that the fabricated orthodontic aligner comprises a manufacturing flaw; and
classify the fabricated orthodontic aligner as defective based on determining that the fabricated orthodontic aligner comprises the manufacturing flaw.


receiving, by the processor, a digital representation of a fabricated orthodontic aligner, the digital representation having been generated based on imaging of the fabricated orthodontic aligner;
determining a first digital file and a second digital file associated with the fabricated orthodontic aligner, wherein the first digital file comprising comprises a digital model of a positive mold used during manufacture of the fabricated orthodontic aligner, and wherein the second digital file comprises trimming information for trimming the fabricated orthodontic aligner along a cutline;
analyzing, by the processor, the digital representation of the fabricated orthodontic aligner based on information of the positive mold from the first digital file and the second digital file to identify a quality-related property of the fabricated orthodontic aligner, the analyzing comprising comparing the digital representation of the fabricated orthodontic aligner with the trimming information from the second digital file;
determining, based on the quality-related property, that the fabricated orthodontic aligner comprises a manufacturing flaw; and
classifying, by the processor, the fabricated orthodontic aligner as requiring further inspection by a technician based on determining that the fabricated orthodontic aligner comprises the manufacturing flaw.



determining, based on the comparison, whether the fabricated orthodontic aligner was trimmed within a tolerance of an intended cutline.

23.	(Currently amended) The non-transitory computer readable medium of claim [[22]] 21, wherein the comparison comprises:
comparing, by the processor, a virtual cutline to the digital representation of the fabricated orthodontic aligner, the virtual cutline based on at least one of the first digital file or the second digital file; and
determining, by the processor, whether the virtual cutline corresponds to an edge of the digital representation of the fabricated orthodontic aligner.

24.	(Currently amended) The non-transitory computer readable medium of claim [[22]] 21, wherein the comparison comprises:
overlaying, by the processor, a virtual cutline from the second digital file with the digital representation of the orthodontic aligner; and


25.	(Original) The non-transitory computer readable medium of claim 21, wherein the digital representation of the fabricated orthodontic aligner includes one or more two-dimensional images corresponding to one or more views of the fabricated orthodontic aligner.

26.	(Original) The non-transitory computer readable medium of claim 25, the operations further comprising:
comparing, by the processor, an image from among the one or more two-dimensional images of the fabricated orthodontic aligner with a virtual three-dimensional (3D) model associated with the fabricated orthodontic aligner.

27.	(Original) The non-transitory computer readable medium of claim 21, wherein the digital representation of the fabricated orthodontic aligner comprises a three-dimensional (3D) representation of the fabricated orthodontic aligner.

28.	(Original) The non-transitory computer readable medium of claim 27, the operations further comprising:
comparing, by the processor, the 3D representation of the fabricated orthodontic aligner with a virtual 3D model associated with a dental arch of a corresponding patient.



30.	(Currently amended) The method of claim [[2]] 1, further comprising:
	determining, based on the first digital file, a gingival cut line for the fabricated orthodontic aligner; and
	generating the second digital file comprising the trimming information based on the determined gingival cut line.

31.	(Currently amended) The method of claim 1, wherein the fabricated orthodontic aligner is a customized orthodontic aligner of a plurality of customized orthodontic aligners, the fabricated orthodontic aligner having been customized for a) a specific patient from a plurality of patients, b) a specific stage of orthodontic treatment for the specific patient from a plurality of stages of orthodontic treatment for the specific patient, and c) a specific dental arch of the specific patient selected from an upper dental arch and a lower dental arch of the specific patient, the method further comprising:
determining an identity of the fabricated orthodontic aligner from the plurality of customized orthodontic aligners, wherein the first digital file is selected based on the determined identity of the fabricated orthodontic aligner and from a plurality of digital files each associated with a different customized orthodontic aligner of the plurality of customized orthodontic 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 10, 20, and 21 recites, in some variation: determine a first digital file and a second digital file associated with the fabricated orthodontic aligner, wherein the first digital file associated with the fabricated orthodontic aligner comprises a digital model of a mold used during manufacture of the fabricated orthodontic aligner, and wherein the second digital file comprises trimming information for trimming the fabricated orthodontic aligner along a cutline; analyze the digital representation of the fabricated orthodontic aligner based on information from the first digital file and the second digital file to identify a quality-related property of the fabricated orthodontic aligner, the analyzing comprising comparing the digital representation of the fabricated orthodontic aligner with the trimming information from the second digital file; determine, based on the quality-related property, that the fabricated orthodontic aligner comprises a manufacturing flaw. The cited art of record does not teach or suggest such a combination of features. 
Muramatsu is directed to inspecting a printed wiring board for errors. In particular, Muramatsu discloses receiving an image of the printed wiring board as captured by a CCD camera, analyzing the image to generate an inspection threshold, extracting a contour of the patterned board, comparing the contour with CAD contour data, and determining a defect candidate from the difference. Muramatsu further discloses classifying the board as having a defect candidate and providing an image of the defect candidate to a human for a visual check to determine conformity of nonconformity of the defect candidate.
Muramatsu does not teach or suggest that the manufactured product being inspected by the system is a fabricated orthodontic aligner. Muramatsu also fails to teach or suggest both a 
Similar to Muramatsu, Zafar (U.S. Patent Application Publication No. 2016/0300338) is directed to the detection of defects which occur during fabrication of a semiconductor device. Zafar discloses obtaining images of the semiconductor device for inspection and determining a physical layout file associated with the semiconductor device among a plurality of stored physical layout files, the physical layout file describing the physical design and layout of the semiconductor device. Zafar further discloses extracting features including contours of the printed patterns of the semiconductor device from the images thereof, and comparing the patterns extracted from the images with the intended patterns extracted from the physical layout file to determine whether defects exist in the device and reporting the defects. 
However, Zafar fails to teach or suggest applying the image-based inspection techniques to a fabricated orthodontic aligner.  Zafar also fails to teach or suggest both a first and second digital file, wherein the first digital file associated with the fabricated orthodontic aligner comprises a digital model of a mold used during manufacture of the fabricated orthodontic aligner, and wherein the second digital file comprises trimming information for trimming the 
Webber, like Zafar, is directed to a product manufactured based on a model. Webber discloses that the manufactured product is a fabricated orthodontic aligner. Webber further discloses that the aligner is designed specifically to accommodate the teeth of a particular patient, as determined by a digital representation thereof. Webber discloses that CAD data comprises a 3D model of the mold used to fabricate the customized dental aligner which includes a gingival cut line on which the aligner is trimmed. 
However, even if combined with Zafar and/or Muramatsu, Webber would fail to teach or suggest both a first and second digital file, wherein the first digital file associated with the fabricated orthodontic aligner comprises a digital model of a mold used during manufacture of the fabricated orthodontic aligner, and wherein the second digital file comprises trimming information for trimming the fabricated orthodontic aligner along a cutline or analyzing the digital representation of the fabricated orthodontic aligner based on information from the first digital file and the second digital file to identify a quality-related property of the fabricated orthodontic aligner, the analyzing comprising comparing the digital representation of the fabricated orthodontic aligner with the trimming information from the second digital file, as required by the independent claims. 

However, even if all of the above references were combined, the combination would fail to teach or suggest each and every feature of the independent claims. At best, the combination suggests applying image-based inspection techniques to detect defects in an orthodontic dental device by comparing images of the device with a digital model of the device converted from a digital model of a mold used during manufacture of the device. One of ordinary skill in the art would not have found it obvious to perform the analysis for defect inspection using both of the claimed first and second digital files, wherein the first digital file associated with the fabricated orthodontic aligner comprises a digital model of a mold used during manufacture of the fabricated orthodontic aligner, and wherein the second digital file comprises trimming information for trimming the fabricated orthodontic aligner along a cutline or analyzing the digital representation of the fabricated orthodontic aligner based on information from the first digital file and the second digital file to identify a quality-related property of the fabricated orthodontic aligner, the analyzing comprising comparing the digital representation of the fabricated orthodontic aligner with the trimming information from the second digital file, as required by the independent claims. The remaining cited art of record does not cure these deficiencies. 
Because the cited art of record does not teach or suggest each and every feature of independent claims. 1, 10, 20, and 21, these claims are allowed. Claims 2-7, 9, and 30-31 are . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SEAN M CONNER/Primary Examiner, Art Unit 2663